Title: To George Washington from Major Henry Lee, Jr., 21 July 1779
From: Lee, Henry Jr.
To: Washington, George


        
          sir
          Haverstraw [N.Y.] July 21st 79
        
        Having received no late instructions from your Excelly, I have employed myself as usual.
        On the 19th a body of the British landed in the evening on

Stony-point, they reimbarked early in the night taking with them the brass twenty four left by us.
        Yesterday another body landed on Verplanks: during the day baggage was put on shore in great quantitys.
        The Major part of the army from intelligence receivd from below, lay encamped near Tallers point, which is just below the mouth of Croton river. The Cavalry are part of this army.
        It is probable this day will determine whether Stony point is to be repossessed. Whatever may happen shall be communicated without loss of time.
        A marauding party landed two days since at the Slote, they collected a few cattle, but before they got on board was attacked by the guard, lost most of their plunder two men killed & seven prisoners. I have the honor to be sir most respectfully your Excys most ob. sevt
        
          Henry Lee Junr
        
      